DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-18 and new claims 25-30 directed to Group I in the reply filed on 07 September 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 15-18: It is unclear the speed of “an average human working crew not using IWCS” Would be. Therefore, examiner does not know the scope of the claim and how fast the construction sequence must be performed to fulfil the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Orban (US 2017/0101827) in view of Fladmark (WO 2015/190934).
With respect to claim 1: Orban discloses an apparatus comprising: a control workstation (105) for use with an integrated well construction system (100), wherein the IWCS is operable for constructing a well via integrated control of a plurality of integrated control devices (126, 132, 138; Fig. 2) that collectively control a plurality of integrated subsystems (110, 112, 114, 124, 130, 136; Fig. 2) of the IWCS, and wherein the control workstation comprises: 
a human-machine interface (118, 120; ¶ [0029]) comprising a display (¶ [0030, 0032]) and a processing system (¶ [0030, 0041]) comprising a processor (¶ [0030, 0041]) and a memory (¶ [0030, 0041]) having a construction program [0041]) thereon that, when executed by the processor: 
presents a human operator of the control workstation with a setup wizard (system/softwear receiving the commands ¶ [0032]) guiding the operator through entering operating parameters for one or more well construction machines of the integrated subsystems to perform a well construction sequence (¶ [0032, 0034, 0042]); and 
controls the integrated control devices, and thus the integrated subsystems, to perform the well construction sequence (control of 114 equipment) based on the entered operating parameters (¶ [0029]).
Orban does not disclose the HMI comprises a touchscreen and a joystick. Fladmark teaches it is known in the art for an HMI to have a touch panel and joystick (pg. 5, lines 26-29). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the touchscreen and joystick of Fladmark with the invention of Orban since doing so would provide operators with alternative means of providing user inputs and Orban teaches it is known in the art to use “other suitable devices” (Orban ¶ [0030-31]). 
With respect to claim 2: Orban from the combination of Orban and Fladmark further teaches the well construction sequence is selected from: picking up single tubulars; making drilling connections; building tubular stands; tripping-in drill collar stands; tripping-out drill collar stands; tripping-out wet; backreaming; moving single tubulars from a well center to a catwalk using a top drive; moving tubular stands from the well center to the catwalk; moving casing from the catwalk to the well center using a casing tong; moving casing from the catwalk to the well center using a tubular delivery arm and a casing running tool; moving large diameter casing from the catwalk to the well center using the top drive and the casing running tool; building casing stands; and tripping-in casing stands without using the casing running tool (¶ [0026, 0033, 0036, 0048]).
With respect to claim 3: Orban from the combination of Orban and Fladmark further teaches the entered operating parameters are for one or more of a top drive, a drawworks, automated slips, a top drive elevator, an iron roughneck, a drilling fluid pumping system, a catwalk, an automated racker, an automated fingerboard, and a tubular delivery arm (¶ [0026, 0048]).
With respect to claim 4: Orban from the combination of Orban and Fladmark further teaches the entered operating parameters comprise speed limitations of at least one of the well construction machines (¶ [0069]).
With respect to claim 5: The combination of Orban and Fladmark does not explicitly teach the entered operating parameters comprise travel stops of at least one of the well construction machines. Examiner takes official notice that travel stops for wellbore operations are old and well known in the art. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the travel stops known in the art with the invention of Orban and Fladmark since doing so would aid in having equipment where it needs to be.
With respect to claim 6: The combination of Orban and Fladmark does not explicitly teach the entered operating parameters comprise maximum limitations of at least one of the well construction machines. Examiner takes official notice that maximum limitations for equipment in wellbore operations are old and well known in the art. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the maximum limitations known in the art with the invention of Orban and Fladmark since doing so would prevent equipment damage by overstressing the equipment.
With respect to claim 7: Orban from the combination of Orban and Fladmark further teaches the entered operating parameters comprise target settings of at least one of the well construction machines (¶ [0043]; the target setting is the optimized value).
With respect to claim 8 Orban from the combination of Orban and Fladmark further teaches the entered operating parameters comprise target settings of the well construction sequence (¶ [0043]; the target setting is the optimized value).
With respect to claim 9: Orban from the combination of Orban and Fladmark further teaches the entered operating parameters comprise automation levels (¶ [0035]; the automation levels are the defined rig state for automated control).
With respect to claim 10: Orban from the combination of Orban and Fladmark further teaches the automation levels are selected from: automated control by the construction program; automated control by the construction program after confirmation by the human operator; and manual operation by the human operator (¶ [0035, 0071]).
With respect to claim 11: Fladmark from the combination of Orban and Fladmark further teaches the human operator causes commencement of the well construction sequence by actuating a button on the touchscreen (pg. 5, lines 26-29; the control signal comes from the touch screen which would also be considered a “button”).
With respect to claim 12: Fladmark from the combination of Orban and Fladmark further teaches the human operator causes commencement of the well construction sequence by actuating the joystick (pg. 5, lines 26-29). The combination of Orban and Fladmark does not explicitly teach the joystick is used to ramp up the speed of the well construction machines. Examiner takes official notice that it is old and well known in the art to have a user submit a control signal to speed up a machine. It would be obvious to one having ordinary skill in the art at the time of filing to combine the speed up known in the art with the invention of Orban and Fladmark since doing so would allow the user to control operations manually.
With respect to claim 13: Orban from the combination of Orban and Fladmark further teaches the construction program permits the human operator to take manual control of one or more of the well construction machines during the well construction sequence (¶ [0029]; manual commands from 118 and 120).
With respect to claim 14: Orban from the combination of Orban and Fladmark further teaches the construction program permits the human operator to change an operating parameter of one or more of the well construction machines during the well construction sequence (¶ [0029]; manual commands from 118 and 120).
With respect to claim 25 Orban from the combination of Orban and Fladmark further teaches the entered operating parameters are for two or more of a catwalk, a drawworks, a drilling fluid pumping system, a drilling fluid recondition system, a fingerboard, a lower stabilizing arm, a lower tubular restraint, a mousehole, a setback guide arm, a tong-handling arm, a tong-handling trolley, a top drive, a top drive elevator, a transfer bridge racker, a tubular delivery arm, an automated fingerboard, an automated racker, an intermediate tubular restraint, an iron roughneck, an upper tubular restraint, and automated slips (¶ [0025-27, 0048]).
With respect to claim 28: Orban from the combination of Orban and Fladmark further teaches the automation levels are selected from: automated control by the construction program; automated control by the construction program after confirmation by the human operator; and manual operation by the human operator (¶ [0035, 0071]).
With respect to claim 29: All aspects of the claimed invention are taught as discussed in the rejections of claims 11 and 12 above.
With respect to claim 30: Orban from the combination of Orban and Fladmark further teaches the construction program permits the human operator to: take manual control of one or more of the well construction machines during the well construction sequence (¶ [0029]; manual commands from 118 and 120); and change an operating parameter of one or more of the well construction machines during the well construction sequence (¶ [0029]; manual changes from 118 and 120).

Allowable Subject Matter
Claims 26-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672